UNITED STATES SECURITIES AND EXCHANGE COMMISSION FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) September 6, 2011 MINDESTA INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction ofincorporation or organization) 000-30651 11-3763974 (Commission File Number) (I.R.S. EmployerIdentification Number) Suite 201, 290 Picton Avenue, Ottawa, Ontario, Canada K1Z 8P8 (Address of Principal Executive Offices) (Zip Code) (613) 241-9959 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure Mindesta Inc. (the “Company”) released a press release attached hereto as Exhibit 99.1. The information contained in Item 7.01 of this Current Report on Form 8-K, including Exhibit 99.1, is intended to be “furnished” and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. Item 8.01Other Events On September 6, 2011, the Company received notice, from the Financial Industry Regulatory Authority’s OTC Corporate Action Department, that effective September 7, 2011, the trading of the Company’s shares on the OTCBB would be under the new trading symbol “MDST”. The Company had previously traded under the symbol “IDSM”. Item 9.01 Exhibits Exhibit Number Exhibit Press Release -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MINDESTA INC. Dated September 6, 2011 By: /s/ Gregory B. Bowes Gregory B. Bowes Chief Executive Officer and Chief Financial Officer -3- EXHIBIT INDEX Exhibit Number Exhibit Press Release -4-
